Citation Nr: 1628151	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-12 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service connected right knee tendonitis with chondromalacia.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael D. J. Eisenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2008, the RO denied the Veteran's application to reopen a service connection claim for the left knee.  The Veteran filed a notice of disagreement dated in November 2009 and the RO issued a statement of the case dated in March 2011.  The Veteran filed a substantive appeal in April 2011.  

In July 2011, the Veteran testified at a video-conference hearing before a 
Veterans Law Judge.  A transcript of that hearing is of record.

In October 2011, the Board reopened and remanded the left knee claim for further development.  

In this regard, the Board notes that the Veterans Law Judge that held the July 2011 hearing is no longer with the Board.  The Veteran was notified and in June 2015 indicated that he would not like an additional hearing before the Board on the issue of his left knee.

There are multiple claims that have been appealed but have not been certified to the Board.  In an October 2012 rating decision, the RO denied an increased evaluation for his service-connected right knee.  The Veteran filed a notice of disagreement dated in January 2013 to this decision.  In June 2014, the RO denied entitlement to individual unemployability.  The Veteran filed a timely notice of disagreement.  The RO issued a statement of the case dated in July 2015 with respect to the right knee and individual unemployability claims, and the Veteran submitted his substantive appeal in August 2015, which included a request to testify before the Board in a videoconference hearing.  In a January 2013, rating decision, the RO denied entitlement to special home adaptation grant and specially adapted housing.  The Veteran filed a notice of disagreement dated in January 2013, and the RO issued a statement of the case dated in June 2015.  The Veteran submitted a substantive appeal in August 2015, which included a request to testify before the Board in a videoconference hearing.  Although certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue, 38 C.F.R. § 19.35 (2015), here the Board will not take jurisdiction over the claims, to allow the RO to schedule the requested videoconference hearing.

In June 2014, the RO granted the Veteran's application to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, then characterized as depression, and denied a claim for service connection for depression due to PTSD on the merits.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issue has been characterized on the title page accordingly.  The Veteran filed a notice of disagreement with the RO's denial in September 2014. 

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left knee condition has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by military service or service connected right knee tendonitis.
CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability, to include as secondary to service connected disease or injury, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

In an August 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations which, taken together, are fully adequate to evaluate the claim decided herein.  The examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.  

This matter was remanded in October 2011 in order to afforded the Veteran an opportunity to identify additional relevant treatment records, to obtain a copy of the October 2010 VA examination report, and to afford the Veteran an additional VA examination in connection with his claim.  The Veteran was requested to identify additional treatment records in an August 2014 letter and a copy of the October 2010 VA examination report was obtained.  Additional VA treatment records were associated with the Veteran claims file, and a VA examination was afforded the Veteran dated in September 2012 that is adequate to decide the claim.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  However, as discussed below, the Veteran has not been diagnosed with a chronic disease of the left knee, and the provisions of 38 C.F.R. § 3.303(b) are therefore inapplicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a),(b); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records document that in September 1996 the Veteran reported to sick call due to abrasions of both knees.  He was diagnosed with cellulites of the left knee.  One week later he reported pain of the lateral aspect of that knee when going up and down stairs.  The diagnosis was resolving cellulites and iliotibial band (ITB) tendonitis.   In a December 1997 report of medical history, the Veteran indicated that he either then had or had previously had a "trick or locked knee."  Medical personnel annotated that report providing that he injured his knee on patrol.  A report of medical assessment signed by the same medical officer documents that he injured his right knee on patrol.

Post-service, the Veteran underwent an examination of both knees in March 1998.  The examiner stated that the Veteran had provided rather exaggerated and bizarre responses during the examination and had canceled a scheduled MRI.  No diagnosis was provided with regard to his left knee.

In January 2002, the Veteran again underwent VA examination of his right knee that included examination of his left knee.  There were no abnormal findings of his left knee.  

A September 2006 VA orthopedic consult report included that, in the prior two or three months, the Veteran experienced swelling and pain of his left knee as well as a feeling that the left knee was going to give out.  Physical examination revealed that he was positive for McMurray sign and lateral joint line tenderness.  

On a November 2006 VA examination conducted in connection with the severity of the service connected right knee tendonitis, the Veteran was found to have pain on flexion of the left knee and joint line tenderness.  The clinician stated that the lateral joint line tenderness and lateral McMurray's finding of the left knee suggest possible left knee involvement which could be confirmed on an MRI study.  He also wrote, "The left knee involvement could be secondary to compensation due to his right knee condition."

A December 2006 MRI of the left knee, showed an old fibrous xanthoma versus old trauma of the medical fibular head, but was otherwise normal.

In October 2010, the Veteran underwent a C&P examination of his left knee.  He reported a propensity to fall and was treated with a cane.  The examiner stated physical examination findings of the left knee as malalingment and abnormal motion.  He diagnosed left knee conformational malalignment coupled with morbid obesity.  The RO posed a question to the examiner regarding whether his service-connected right knee disability had caused or resulted in a left knee disability.  The examiner found that it was less likely as not (less than 50 percent) caused by or a result of the right knee condition and ITB tendonitis.  The examiner stated that the Veteran's left knee symptoms were more likely secondary to his left knee conformational malalignment coupled with his morbid obesity.

An additional VA examination was conducted in September 2012.  Following examination and review of the evidence, the VA examiner determined there was no diagnosable condition of the left knee.  X-rays showed normal bony alignment and no joint effusion.  Soft tissues were unremarkable.  The examiner stated the Veteran had a history of a benign enchondroma of the proximal left fibula, but this was an incidental benign finding of no clinical consequence. The examiner stated no other diagnosis of the left knee could be given.

The examiner indicated that, per the prior VA examiner's assessment, the Veteran had been noted to have "conformational malalignment" which the examiner understood to mean that due to the Veteran's leg/knee anatomy and obesity, he had a tendency toward a mechanical problem of the left knee.  This was not a diagnosable condition, but rather an acknowledgement that the Veteran may be more prone to mechanical pain with certain activities (as compared to someone without these attributes).  It is possible that the Veteran could have occasional problems with patellofemoral pain syndrome due to this conformational malalignment, as this could be a common mechanical problem that one with the Veteran's personal attributes could get.  However, the examiner found no evidence of patellofemoral syndrome of the left knee.  The Veteran indicated intermittent left knee swelling, but there was no evidence of this on examination. The Veteran was indicated to likely have chondromalacia of the right knee, but there is no evidence of this on the left knee.

The examiner stated the only diagnosable condition for the left knee was benign enchondroma of the proximal left fibula.  This is a condition that has no known cause, but was not thought to be due to trauma.  Its finding was found to be incidental and inconsequential based on its stability over the years.  Thus, the Veteran's left knee condition was less likely than not to be due to the right knee condition.  In fact, no diagnosable left knee condition was found. The examiner further noted that the Veteran's in-service left knee condition was a superficial skin cellulitis and did not involve the inner joint of the knee and iliotibial band syndrome (ITB).  This would not be expected to cause any long term sequela.  The examiner indicated that the Veteran had no current evidence of ITB syndrome, nor had he on multiple other C&P exams in the last several years.  This was a specific condition that could happen periodically, but was not related to the inner knee joint itself.  The examiner also stated that the left knee condition was not permanently worsened by the right knee condition. The only diagnosis that was pertinent on the left knee while the Veteran was on active duty was the ITB syndrome, but this was a transient, acute condition that did not involve the inner knee joint.  It was found that there was never been any evidence of any other left knee condition (including any reoccurrence of the ITB syndrome) other than an incidental, benign finding of an enchondroma of the proximal left fibula.  This was an incidental finding that would not cause any knee problems.

VA treatment records document ongoing complaints of knee pain, primarily the right knee, with no diagnosed disability involving the left knee.  Left knee x-ray in June 2013 was normal. The knee joint was intact without sclerosis or osteophytes. There was no effusion or soft tissue swelling. 

Based on the foregoing, the Board finds that service connection is not warranted for a left knee disability.  The above medical opinions reflect some ambiguity as to whether the Veteran has a left knee disability as that term is defined in VA law. 38 U.S.C.A. § 1701(1) (West 2014); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in 38 U.S.C.A. § 1701(1), indicating that a "disability" is not only a disease or an injury, but also any "other physical or mental defect," to statutes describing "eligibility for disability compensation for service connected disabilities").  However, a precise answer to this question was unnecessary, as the examiners ultimately concluded that any left knee disability was unrelated to service and neither caused nor aggravated by service connected right knee tendonitis.  The October 2010 VA examiner concluded that the left knee symptoms were not caused or the result of the service connected right knee tendonitis and that they were due to a conformational malalignment and obesity.  The September 2012 VA examiner addressed the October 2010 VA examination report and explained that the conformational malalignment meant that the Veteran had a tendency toward a mechanical problem of the left knee due to his anatomy and obesity.  The September 2012 VA examiner also specifically found that any left knee disability was neither due to nor worsened by the right knee disorder, and also that the nature of the in-service knee abrasion was such that it would not have caused long term sequelae, thus indicating no relationship between the current left knee disability and service or a service connected disease or injury.  As the examiners explained the reasons for their conclusions of lack of nexus between the left knee disability and service and lack of causation or aggravation by the service connected right knee tendonitis based on an accurate characterization of the evidence of record, their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The only other medical opinion of record is that of the November 2006 VA examiner, who wrote that the left knee involvement could be secondary to compensation due to the right knee.  As this opinion was stated uncertainly, it is entitled to little, if any, probative weight.  Hood v. Shinseki, 23 Vet.App. 295, 298-99 (2009) (medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data); Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009) (doctor's statement that veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet.App. 185, 187 (1999) (use of term "could," without other rationale or supporting data, is speculative); Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (use of the phrase "could not rule out" was too speculative to establish medical linkage).
 
The Veteran has contended on his own behalf that he has a left knee disability that is due to his service or his service-connected right knee disability.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether any left knee disability is related to service or a service-connected disease or injury is a complex medical question which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Hence, the opinions of the Veteran in this regard are not competent in this regard.  To the extent that they are competent, the Board finds that the specific, reasoned, and sufficiently definitive opinions of the trained health care professionals who conducted the October 2010 and September 2012 VA examinations are of greater probative weight than the Veteran's more general lay assertions and the equivocal opinion of the November 2006 VA examiner. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a left knee disability, to include as secondary to service connected right knee tendonitis with chondromalacia.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to service connected right knee tendonitis with chondromalacia is denied.
REMAND

With respect to the Veteran's application to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, the Board notes that this claim was denied in a June 2014 rating decision.  The Veteran then filed a notice of disagreement with this decision in September 2014.  The RO, however, has not issued to the Veteran a statement of the case with respect to this issue.  Thus, a remand is necessary to correct this procedural deficiency before the application to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, can be adjudicated by the Board.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.

Accordingly, the application to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, is REMANDED for the following action:

Furnish the Veteran a statement of the case regarding the issue of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include depression and PTSD, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


